Citation Nr: 0735461	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) (previously considered 
as anxiety neurosis).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury with traumatic arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a compression fracture of L1 with mild 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Marine Corps from February 1968 to January 1972.  The veteran 
also served in the Army National Guard from March 1979 to 
March 2004 including a period of verified active duty from 
April 26, 2002 to December 30, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA) which established service 
connection for a low back disorder with an initial evaluation 
of 10 percent, increased the previous evaluation for left 
ankle disorder to 10 percent, and continued the evaluation of 
10 percent for an anxiety neurosis.  A subsequent rating 
decision by a Decision Review Officer (DRO) in November 2006 
increased the evaluation of PTSD (previously rated as anxiety 
neurosis) to 50 percent with an effective date of March 11, 
2004.  As a higher schedular evaluation for this disability 
is possible, the issue of entitlement to a rating in excess 
of 50 percent remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  PTSD is manifest by no more than an occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect and disturbances of 
motivation and mood.

3.  Residuals of a left ankle injury with traumatic arthritis 
are presently manifest by no more than moderate limitation of 
motion.

4.  A compression fracture of L1 with mild degenerative 
changes is presently manifested by forward flexion to 70 
degrees and combined range of motion of the thoracolumbar 
spine of 190 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle injury with traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 5271 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for a compression fracture of L1 with mild 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004 and November 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

In the case of increased initial rating for the low back 
disorder, although the veteran has not been provided with the 
VCAA requirements of the duty to assist and duty to notify as 
it pertains to the issue of an increased rating, this claim 
is a downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein concerning the low back 
disorder. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claims.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice 
regarding these matters was provided to the veteran in 
March 2006.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2007)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

PTSD

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale
Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70

61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Factual Background and Analysis

In this case, service records show that the veteran was 
involved in a helicopter accident in May 1970.  The 
helicopter hit the side of a mountain and caught fire.  At 
the time of the accident, the veteran was 19 years old.  
Service records also show that the veteran served in the 
Republic of Vietnam from January 1971 to May 1971.

On VA neuropsychiatric examination in March 1972, the veteran 
complained of having a tight sensation in his stomach.  He 
said that he had been nervous since the 1970 helicopter 
crash.  The examiner opined that he considered the veteran to 
be emotionally disabled at least to a slight extent regarding 
gainful employment.  The diagnosis was anxiety neurosis, 
mild.

In March 1972, service connection was established for anxiety 
neurosis with an evaluation of 10 percent.  This evaluation 
was based on the March 1972 VA exam report and service 
records.

A VA examination record from May 2004 revealed that the 
veteran denied a history of outpatient psychiatric treatment 
other than his brief visits to a psychiatrist and 
psychologist after leaving active duty in 1972.  He also 
denied a family history of psychiatric illness.  He had been 
married for 26 years and had no children.  He had worked for 
the fire department for the previous 29 years and was 
currently a battalion chief.  He was scheduled to retire in 
June 2004 due to physical limitations as a result of injuries 
sustained over the years.  His sleep schedule was irregular 
due to his work schedule, but he reported being able to sleep 
about six hours a night.  When not working, he would do 
chores and tasks around the house.  He was able to drive 
himself wherever he needed to go, and he enjoyed reading and 
participating in professional organizations.  His physical 
limitations had recently prevented him from hunting and 
fishing.  Occasionally he experienced anxiety and stress from 
triggers that reminded him of Vietnam.  In 2002, after 
returning from deployment to Guantanamo Bay, Cuba, he 
reported greatly decreased motivation and enthusiasm, 
decreased interest in activities, anhedonia, listless 
depressed mood, loss of energy, increased difficulties with 
sleep, weight gain, occasional nightmares, and nervous 
ruminations.

On objective examination, the veteran's grooming and hygiene 
were good.  His facial expressions were appropriate, and he 
exhibited good eye contact.  His speech was within normal 
limits for rate, rhythm, and content.  He denied visual or 
auditory hallucinations.  It was noted that there was no 
evidence of a formal thought disorder, and no delusional 
material was expressed.  Judgment, insight, attention, and 
concentration were good.  Neither suicidal nor homicidal 
ideation were reported.  The examiner stated that the 
previous diagnosis of neurosis and reinterpretation as 
generalized anxiety disorder did not best describe the 
veteran's clinical state.  It was noted that the veteran's 
symptoms were indicative of an anxiety disorder, not 
otherwise specified, at a level comparable with that 
determined at his previous evaluation.  Social and 
occupational impairments from his anxiety disorder were noted 
to be minimal to nonexistent.  There was no indication that 
his depression was directly related to his military service.  
A global assessment of functioning (GAF) score of 65 was 
noted.  Diagnoses of major depressive disorder and anxiety 
disorder, not otherwise specified were given.

In an August 2005 statement, the veteran observed that he had 
served two wartime deployments under highly stressful 
conditions in Vietnam and Guantanamo Bay, Cuba.  He believed 
the stresses of those deployments contributed to his nervous 
condition.

On VA examination in October 2006, the veteran reported 
having lived with his wife for 29 years.  He related that he 
only began seeking primary care through VA beginning in 
September 2006.  He felt that papers had been previously 
removed from his service records so that he could be deployed 
before he retired from the National Guard.  He also stated 
that he didn't report all of his difficulties in his May 2004 
exam because he was applying for work and did not want the 
stigma of mental illness.  He was frustrated that while he 
had been called back for several interviews, he was not 
getting any jobs.  He reported tension in his relationship 
with his wife as she was not accustomed to his continual 
presence around the house.  He and his wife had a small 
circle of friends whom they saw a couple of times a month.  

He reported that the 1970 helicopter crash was the worst 
experience he had while in the military.  He also stated that 
while serving in Vietnam he lost a close friend in combat.  
Often when he saw accidents as a fireman he would experience 
flashbacks of military experiences.  He had three to four 
nightmares a month.  He reported horror and guilt about 
aircraft accidents.  From 1972 to 1984 he refused to travel 
on civilian flights.  Whenever he had to fly for training 
missions with the National Guard he would experience extreme 
anxiety.  At times he would break down and feel tearful, and 
other times he was stone cold.  

He said he loved his wife.  He reported a preference for 
isolation.  He liked hunting because he liked being alone in 
the woods.  He would awake four or five times a night.  He 
reported sleep difficulties for the previous 10 or 12 years.  
He would often be irritable and angry.  Once he chased a 
person who had angered him while he was driving.  He said he 
was friendly with his neighbors.  He experienced self doubt 
because he wasn't working.  He would eat more food and bite 
his fingernails when he was nervous.  He denied feeling 
suicidal.  He could not talk about his stressful memories of 
his deployment to Cuba.

On objective examination, he was neatly groomed and on time.  
The examiner noted that the veteran was anxious, restless, 
and fidgeted throughout the exam.  His rate of speech was 
normal.  His thought process was logical.  No evidence of 
delusional processes was noted, and the veteran denied audio 
or visual hallucinations.  He also denied any suicidal or 
homicidal ideation.  His abstract reasoning, remote and 
immediate memory were all intact.  A GAF score of 55 was 
noted.  The examiner stated that the veteran had significant 
symptoms of anxiety that met the criteria for PTSD.  There 
was numbing of affect, detachment, social isolation, 
anhedonia, and some avoidance.  An exaggerated startle to 
some loud noises was noted.  The examiner stated that the 
PTSD symptoms were primarily associated with the 1970 
helicopter accident but also to combat missions flown in 
Vietnam.  Additionally, the examiner stated that the 2002 
deployment exacerbated the veteran's condition such that his 
anxiety became more debilitating.  The examiner opined that 
the PTSD diagnosis was not a new condition but was a 
continuation of the current service-connected anxiety 
disorder.

Based upon the evidence of record, the Board finds that the 
criteria for rating in excess of 50 percent for PTSD are not 
met.  The veteran's service-connected PTSD is manifest by no 
more than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect and disturbances of motivation and mood.
A review of the record reveals that the veteran was gainfully 
employed as a Master Sergeant in the Army National Guard and 
as a Battalion Chief in his local fire department.  The basis 
for his becoming unemployed was his retirement from both 
positions.  His retirement from the fire department was due 
to physical limitations.  The veteran is currently attempting 
to secure other employment.

The veteran has been receiving VA primary care, by his own 
admission, beginning in September 2006.  There were no 
suggestions in the VA mental health examinations that the 
veteran was experiencing suicidal or homicidal ideations; or 
that he practiced obsessional rituals which interfered with 
routine activities.  In his VA examinations, the veteran 
spoke logically and coherently.  He appeared well groomed.  
There was no indication that the veteran experiences near 
continuous panic.  While he may have complained of 
depression, there was no indication that this affected his 
ability to function independently, appropriately and 
effectively.  The record does not indicate that the veteran 
is spatially disoriented.

Overall, the Board finds that the veteran's disability 
picture due to his service-connected PTSD barely demonstrates 
a serious impairment, that is adequately rated as 50 percent 
disabling.  There is no evidence of any sustained increased 
symptoms for the assignment of a higher staged rating for any 
definite period.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The PTSD disorder is adequately rated 
under the available schedular criteria.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the claim.



Left Ankle Disorder

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
7
Ankle, limited motion of:
Ratin
g

Marked:
20

Moderate
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007)

 
38 C.F.R. § 4.71, Plate II (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In this case, service medical records show that the veteran 
suffered an avulsion fracture of the anterior malleolus in a 
helicopter crash in May 1970.  A VA examination report dated 
March 1972 indicated that his left ankle had a full range of 
motion in all modalities, but in the extreme position of 
flexion, he felt some discomfort.  There was no swelling or 
crepitation.  Service connection for residuals of an injury 
to the left ankle was established in March 1972 with a 
noncompensable evaluation.  A service medical record from 
December 1983 indicated that the ankle fracture had 
completely healed.  

On VA examination in May 2004, the veteran reported frequent 
swelling in his left ankle.  He said that he experienced pain 
going up and down stairs.  He had difficulty going up 
ladders, and he said he could not do any of the physical work 
of his job as a fireman.  He reported an inability to stand 
or to do heavy lifting because of his ankle.  On objective 
examination, it was noted that the left ankle had visible 
swelling; however, there was no measurable increase of total 
swelling of the ankle.  Dorsiflexion was to 90 degrees with 
pain at the extremes of dorsiflexion.  Plantar flexion was to 
25 degrees.  The left ankle was weak with moderate resistance 
in dorsiflexion and plantar flexion.  Eversion was to 20 
degrees.  Inversion was to 25 degrees.  Repeated rising on 
tiptoes reduced the range of movement of the left ankle after 
five cycles.  X-rays showed beaking of the distal tibial 
articulation as well as some irregularity of the talus with 
loose bodies visible behind the lateral malleolus with an 
irregular mortise.  The diagnosis was traumatic arthritis of 
the left ankle secondary to fracture with narrowing of the 
mortise, loose bodies seen within the joint, restricted range 
of motion of the left ankle compared to the right.

In August 2005 the veteran stated that the long term effects 
of his military injuries caused him to retire early from both 
his civilian and military careers.  He reported an inability 
to perform at the level necessary to guarantee his safety and 
the safety of his fellow soldiers and firefighters.  He also 
noted that due to numerous injuries to his left ankle he 
could no longer run for exercise, and walking for any 
distance was painful.  He said that military forced marches 
and multiple parachute jumps aggravated his injuries and 
contributed to his arthritis.

On VA examination in October 2006, the veteran said that he 
could walk less than a mile.  He reported chronic constant 
pain that rated an eight on a zero (low) to ten (high) pain 
scale.  When he exercised, he said the pain flared to a ten.  
He experienced no falls, but his ankle felt weak.  Stairs, 
walking long distances, and the weather aggravated his 
condition.  He said he used a brace but did not require a 
cane.  On objective examination, the examiner noted that the 
veteran was in no apparent distress.  His ankles were without 
tenderness, effusion, crepitus, or click.  It was noted that 
there was some soft tissue swelling around the lateral area 
of the lateral left malleolus.  Dorsiflexion was to 20 
degrees.  Plantar flexion was to 45 degrees.  Musculoskeletal 
strength was 5/5 bilaterally.  He was able to evert and 
invert against resistance.  The veteran was able to perform 
ten ankle and leg extensions with a two pound weight on his 
ankle.  The examiner noted that while the veteran reported a 
subjective worsening of his symptoms, the objective findings 
were similar to previous exams.

Three days after his VA examination, the veteran reported 
increased swelling and pain in his left ankle.  A VA examiner 
noted soft tissue swelling without discoloration, heat or 
redness.  Tenderness was noted over the medial and lateral 
malleoli as well as the lateral joint space.  The examiner 
observed a restricted range of motion due to pain and flat 
feet.  X-rays indicated moderate degenerative joint disease 
in the left ankle with soft tissue swelling.

Based on a review of the evidence, the Board finds the 
veteran's service-connected left ankle disability is 
presently manifest by no more than a moderate limitation of 
motion.  The Board finds the October 2006 range of motion 
findings persuasive regarding the moderate nature of the 
veteran's disorder.  In October 2006, the VA examiner 
reported dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  For VA rating purposes, normal dorsiflexion is to 
20 degrees and normal plantar flexion is to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2007).  The October 2006 X-ray 
indicated the presence of moderate degenerative joint 
disease.  Taking into account the veteran's subjective 
reports of pain, a 10 percent evaluation is warranted under 
Diagnostic Code 5271 for moderate limitation of motion of the 
ankle.  There is no evidence of a marked limitation of motion 
for a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Therefore, an increased rating for a 
left ankle disorder manifested by a limited range of motion 
is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board notes the veteran has 
stated that his service-connected disorders interfered with 
his ability to perform his job as a firefighter and Master 
Sergeant; however, the record shows that during the course of 
the appeal he told a medical examiner in October 2006 that he 
spent his time working on his house.  While the veteran's 
service-connected left ankle disability demonstrates a 
moderate physical impairment, there is no probative evidence 
of a marked interference with employment.  This matter is 
adequately rated under the available schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The preponderance of the evidence is against the 
claim.



Low Back Disorder

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

523
5
Vertebral fracture or dislocation
General Rating 
Formula
523
6
Sacroiliac injury and weakness

523
7
Lumbosacral or cervical strain

523
8
Spinal stenosis

523
9
Spondylolisthesis or segmental 
instability 

524
0
Ankylosing spondylitis

524
1
Spinal fusion

524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2007).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2007).

   
38 C.F.R. § 4.71, Plate V (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

In this case, service medical records show that the veteran 
complained of lumbar pain after a parachute jump in 
July 1985.  X-rays showed wedging and an anterior compression 
fracture of the L-1 vertebral body of indeterminate age and 
history.  A medical examiner noted that an X-ray from 1983 
did not show wedging or a fracture of the L-1 vertebra.  An 
October 1985 X-ray revealed no further loss in vertebral body 
height at the L-1 level.  In January 1986, a service X-ray 
showed minimal anterior compression of L-1 consistent with a 
healing compression fracture.

A service medical note from February 1991 revealed palpation 
over all the vertebra with no restrictions on range of 
motion.  A December 1995 military exam showed a slight limit 
of forward flexion.

A service medical note dated July 2001 stated that the 
veteran injured his lower back while unloading heavy boxes at 
Fort Drum.  The veteran indicated that there was no numbness, 
and the pain did not radiate down his legs.  He said that his 
greatest discomfort was at the left of his old vertebra 
fracture.  A service follow-up note from August 2001 said 
that his back was improving.

On VA examination in August 2004, the veteran reported a 
constant, dull, achy pain that went anywhere from zero to ten 
on a zero (low) to ten (high) pain scale.  He said that the 
pain traveled down his legs.  He reported daily flares that 
would last about an hour.  Raking, shoveling, stairs, and 
weather aggravated his pain.  He said he did not use 
assistive devices.

On objective examination, the examiner noted that the veteran 
did not appear in distress.  He was able to dress and undress 
himself without effort.  It was noted that his spine and hips 
were in alignment without swelling, spasm, or tenderness and 
his musculature appeared within normal limits with the 
exception of his right shoulder.  Forward flexion was to 90 
degrees.  Extension was to 30 degrees.  Lateral extension was 
to 30 degrees bilaterally.  Rotation was to 30 degrees 
bilaterally.  He was able to heel, toe, and tandem walk 
without effort.  He was able to squat and duck walk.  
Musculoskeletal strength was slightly decreased on the left.  
When two-pound weights were placed on the veteran's ankles, 
he was able to perform ten leg lifts on the right and seven 
on the left.  X-rays showed a compression fracture of L-1 and 
mild degenerative changes.  The examiner provided a diagnosis 
of post compression fracture of L-1 as likely as not related 
to his parachute injuries.

In August 2005 the veteran stated that the long term effects 
of his military injuries caused him to retire early from both 
his civilian and military careers.  He reported an inability 
to perform at the level necessary to guarantee his safety and 
the safety of his fellow soldiers and firefighters.  He 
specifically noted that injuries to his back made it very 
difficult to perform the duties of a soldier and a 
firefighter.  He reported difficulty performing everyday 
tasks such as yard work, snow shoveling, and other basic 
manual labor.  He said that military forced marches and 
multiple parachute jumps aggravated his injuries and 
contributed to his arthritis.

An additional VA examination in October 2006 revealed a 
report of worsening pain.  The veteran stated that his pain 
extended down his right and left legs with the left worse 
than the right.  He remarked that he felt numb and tingling, 
and he had no pain-free days.  The examiner noted that the 
veteran was in no apparent distress.  It was noted that the 
spine and hips were in alignment without swelling, spasm or 
tenderness, and the musculature appeared within normal 
limits.  Forward flexion was to 70 degrees before pain set 
in.  Extension was to 30 degrees.  Lateral extension was to 
30 degrees bilaterally.  Rotation was to 30 degrees 
bilaterally.  He was able to heel-toe, tandem walk, squat, 
and duck walk with difficulty because of his ankle troubles.  
Musculoskeletal strength was 5/5 bilaterally.  Full sensation 
to his lower extremities was noted.  When five-pound weights 
were placed on the veteran's ankles, he was able to perform 
ten leg extensions from his hip without complaints of back 
pain.  The diagnosis was degenerative joint disease to the 
spine.  The examiner noted that while the veteran reported a 
subjective worsening of his symptoms, the objective findings 
were similar to previous exams.

Based on a review of the evidence, the Board finds the 
veteran's low back disorder is presently manifested by 
forward flexion to 70 degrees and combined range of motion of 
the thoracolumbar spine of 190 degrees.  The low back 
disorder has been evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  In order to 
receive an evaluation in excess of 10 percent, forward 
flexion of the thoracolumbar spine must be greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine must not be 
greater than 120 degrees.  The examination records do not 
indicate that the veteran has any ankylosis of his 
thoracolumbar spine.  There is no competent evidence of 
intervertebral disc syndrome as to warrant consideration 
under alternative rating criteria.  Therefore, the 
requirements of an increased evaluation for a low back 
disorder are not met.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board notes the veteran has 
stated that his service-connected disorders interfered with 
his ability to perform his job as a firefighter and Master 
Sergeant; however, the record shows that during the course of 
the appeal he told a medical examiner in October 2006 that he 
spent his time working on his house.  While the veteran's low 
back disability demonstrates a moderate physical impairment, 
there is no probative evidence of a marked interference with 
employment.  This matter is adequately rated under the 
available schedular criteria.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
preponderance of the evidence is against the claim.




ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) (previously considered 
as anxiety neurosis) is denied.

Entitlement to an evaluation in excess of 10 percent for left 
ankle disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for low back disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


